Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-11 are objected to because:
Claim 1, line 1, “Switching device” should be –A switching device-.
Claims 2-11, lines 1, “Switching device” should be –The switching device-.
Claim 1, line 7, “the point” lacks antecedent basis.
Claim 1, line 7, “it is” unclear and leave doubt as to what is being referred to.
Claim 1, line 8, “the two extinguishing area” lacks antecedent basis.
Claim 1, line 9, “the respective other one” lacks antecedent basis.
Claim 1, line 14, “the extinguishing area” lacks antecedent basis.
Claim 1, line 15, “the respective other” the respective other” lacks antecedent basis.
Claim 2, lines 2-3, “the point of generation” lacks antecedent basis.
Claim 2, line 4, “the action” lacks antecedent basis.
Claim 4, lines 1-2, phrase, “a respective overflow opening” is unclear because “overflow opening” is already disclosed in claim 2, and therefore unclear if this overflow opening is different.
Claim 8, line 2, “the entire” lacks antecedent basis.
Claim 8, line 4, “the level” lacks antecedent basis.
Claim 10, line 3, “the other hand” lacks antecedent basis.

Claim 11, lines 2-3, “the current direction” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15, phrase, “the respective other, unused extinguishing area” is unclear how the switching arc is extinguish in “the respective other, unused extinguishing area”, since it is already disclose that the switching arc is extinguished in the extinguishing area where the switching arc is generated.
Claim 7, line 2, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 10, phrase, “no dedicated outlet opening is provided for the switching arc” and phrase, “not hermetically sealed” render the claim indefinite, leaving the scope of the claim unascertainable.
35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 
 
Claim limitation “arc blowing means” (in claims 1, 2 and 6) has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “means” coupled with functional language “arc blowing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1,2 and 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows no structure in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation,  providing the structure for arc blowing.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kopf et al, US 9721739 [Kopf].
Regarding claim 1, as best understood, Kopf discloses (figs.1-5) a switching device (1), comprising closable contacts (4, 6) and an extinguishing chamber which is associated with the contacts (4, 6) and has a first extinguishing area (10) and a second extinguishing area (11) arranged directly adjacent to the first extinguishing area (10), the first extinguishing area (10) and the second extinguishing area (11) being spatially separated from each other by a partition wall (9), and the switching device (1) being configured in such a way that a switching arc which is generated when opening the contacts (4, 6) is always blown away from the point where it is generated in one of the two extinguishing areas (10) by means of an arc blowing means [col.4, lines 3-10] of the switching device (1) and is caused to be extinguished, whereas the respective other one of the two extinguishing areas (11) is not used for extinguishing, characterized in that the partition wall (9) between the first extinguishing area (10) and the second extinguishing area (11) has at least one overflow opening (12) which connects the first extinguishing area (10) to the second extinguishing area (11) in such a way that plasma which is generated by the switching arc can flow from the extinguishing area (10) in which the switching arc is caused to be extinguished into the respective other, unused extinguishing area (11).



	
    PNG
    media_image1.png
    559
    479
    media_image1.png
    Greyscale


Regarding claim 4, Kopf further discloses a respective overflow opening (12) is formed in the partition wall (9) both on the first side (labeled in fig.2, above) and on the second side (labeled in fig.2, above).
Regarding claim 5, Kopf further discloses the overflow opening (12) is formed in a section of the partition wall (9), facing the first end (labeled in fig.2, above) and facing away from the second end (labeled in fig.2, above).
Regarding claim 6, Kopf further discloses extinguishing elements (material, 2d) are arranged at the second end (labeled in fig.2, above) or near the second end (labeled in fig.2, above), into which the switching arc is driven by means of the arc blowing means [col.4, lines 3-10] and thereby caused to be extinguished.
Regarding claim 9, Kopf further discloses the switching device (1) is of closed design (hermetically sealed) [col.3, lines 33-35].
Regarding claim 10, Kopf further discloses no dedicated outlet opening is provided for the switching arc (hermetically sealed) [col.3, lines 33-35].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kopf in view of Theisen et al, US8368492 [Theisen].

Theisen discloses (figs.1-9) a bidirectional switching device (2), with one of the two extinguishing areas (22, 32) being used depending on the current direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching device of Kopf with the teaching of Theisen, thereby providing first and second arc chambers configured to extinguish arcs traveling in forward or reversible directions of a DC switching device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valivainio et al, Kralik, Marzano et al, Baujan et al, Dauer et al and Kawata et al are examples of switching devices comprising a first extinguishing area and a second extinguishing area to extinguish arcs generated dependent on current directions, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833